     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     GINA TOMASELLI, CSBN 267090
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5602
 7          Facsimile: (415) 744-0134
            E-Mail: Gina.Tomaselli@ssa.gov
 8
     Attorneys for Defendant
 9
                                            UNITED STATES DISTRICT COURT
10
                                       EASTERN DISTRICT OF CALIFORNIA
11
                                                  FRESNO DIVISION
12
13   DOREEN BLANCHARD,                                  )       Case No.: 1:19-CV-00628-GSA
                                                        )
14                                                      )       STIPULATION AND ORDER FOR
                        Plaintiff,                      )
15            vs.                                               EXTENSION OF TIME TO FILE
                                                        )
                                                        )       DEFENDANT’S OPPOSITION TO
16   ANDREW SAUL,                                       )       PLAINTIFF’S OPENING BRIEF
     Commissioner of Social Security,                   )
17                                                      )
                                                        )
18                      Defendant.                      )
                                                        )
19
20
              It is hereby stipulated, by and between Doreen Blanchard (Plaintiff) and Andrew Saul,
21
     Acting Commissioner of Social Security (Defendant), by and through their respective counsel of
22
     record, that Defendant shall have an extension of thirty (30) days to file his Opposition to
23
     Plaintiff’s Opening Brief. The current due date is February 3, 2020. The new date will be
24
     March 4, 2020. Defendant requests this extension because the attorney responsible for briefing
25
     this case has a chronic health condition that requires her to take intermittent leave and is
26
     contending with an unusually heavy workload, including several Ninth Circuit cases. This
27
     request is made in good faith with no intention to unduly delay the proceedings. The
28


     Stip. & Prop. Order for Ext.; 19-628                   1
 1   Commissioner sincerely apologizes to this Court and to Plaintiff for any inconvenience cause by
 2   the delay.
 3            The parties further stipulate that the Court’s Scheduling Order shall be modified
 4   accordingly, with Plaintiff’s reply brief due March 19, 2020.
 5
                                                   Respectfully submitted,
 6
 7   Dated: January 24, 2020                       /s/ Cyrus Safa
                                                   (*as authorized via email on January 24, 2020)
 8                                                 CYRUS SAFA
                                                   Attorney for Plaintiff
 9
10
     Dated: January 24, 2020                       McGREGOR W. SCOTT
11                                                 United States Attorney
12                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
13                                                 Social Security Administration
14                                          By:    /s/ Gina Tomaselli
15                                                 GINA TOMASELLI
                                                   Special Assistant U.S. Attorney
16
                                                   Attorneys for Defendant
17
18
     In accordance with paragraph 8 of the Scheduling Order (Doc. 3), Plaintiff’s reply brief, if any,
19
     shall be filed within 15 days of service of Defendant’s opposition brief.
20
21   IT IS SO ORDERED.
22
         Dated:        January 24, 2020                          /s/ Gary S. Austin
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


     Stip. & Prop. Order for Ext.; 19-628              2
